                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:08-cr-00132-SEB-TAB
                                                       )
MARC REEDER,                                           ) -15
                                                       )
                               Defendant.              )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

Marc Reeder’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of nineteen (19) months in the custody of the Attorney

General or his designee, with lifetime supervised release to follow. In addition to the mandatory

conditions of supervision, the conditions of supervised release outlined in the Report and

Recommendations will be imposed. The Defendant is to be taken into custody immediately.

       SO ORDERED.

                       3/4/2019
       Date: ______________________                  _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
